DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent granted on application number 16/711215 or patent number 10,848,116) has been reviewed and is accepted.  The terminal disclaimer has been approved on 03/22/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Zheng Jin (Reg # 57611) per email communication on 03/24/2021 following a telephone interview on 03/18/2019.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 03/04/2020):


Claim Amendments:
1. (Currently amended) A bi-directional (BD) vector modulator, comprises: 
a quadrature-phase coupler coupled to a first Input Output (IO) 
wherein the quadrature phase coupler converts an input signal to an I signal and a Q signal; 
a first bi-directional variable gain amplifier (BD- VGA) that receives the I signal, 
wherein the first BD-VGA amplifies the I signal by a first gain value and outputs an I' signal onto a common node; 
a second BD-VGA that receives the Q signal, 
wherein the second BD-VGA amplifies the Q signal by a second gain value and outputs a Q' signal onto the common node; and 
a shared second matching network (MN2) coupled to the common node and a second IO terminal for outputting an output signal, 
wherein the first and the second BD-VGAs share the same MN2, 
wherein the BD vector modulator has adjustable input impedance and output impedance that match to the BD-VGAs for both switched amplifier directions,
wherein input signals flow from the first IO terminal to the quadrature phase coupler, 
wherein output currents from the BD-VGAs are summed onto the common node, 
wherein the MN1s become input matching networks,
wherein the MN2 becomes an output matching network for the BD vector modulator,
wherein input signals flow from the second IO terminal to the MN2, 
wherein an input current on the common node is shared by the BD-VGAs, 
wherein the MN1s become output matching networks, and 
wherein the MN2 becomes an input matching network for the BD vector modulator.

2. (Canceled)

3. (Canceled)

the MN1s, and the first and the second BD-VGAs form a BD vector modulator element, and wherein the BD vector modulator comprises multiple BD vector modulator elements sharing the same MN2.

13. (Currently amended) A method of active phase shifting using a bi- directional (BD) vector modulator, comprising: 
receiving an input signal by a quadrature phase coupler coupled to a first Input Output (IO) terminal and two first matching networks (MN1s), 
wherein the quadrature phase coupler converts the input signal to an I signal and a Q signal; 
amplifying the I signal by a first gain value using a first bi-directional variable gain amplifier (BD-VGA), 
wherein the first BD-VGA outputs an I' signal onto a common node; 
amplifying the Q signal by a second gain value using a second BD-VGA, 
wherein the second BD-VGA outputs a Q' signal onto the common node; and 
performing active current summing or current sharing at the common node, 
wherein the common node is coupled to a shared second matching network (MN2) coupled to a second IO terminal for outputting an output signal, 
wherein the first and the second BD-VGAs share the same MN2, 
wherein the BD vector modulator has adjustable input impedance and output impedance that match to the BD-VGAs for both switched amplifier directions,
wherein input signals flow from the first IO terminal to the quadrature phase coupler, 
wherein output currents from the BD-VGAs are summed onto the common node, 
wherein the MN1s become input matching networks,
wherein the MN2 becomes an output matching network for the BD vector modulator,
wherein input signals flow from the second IO terminal to the MN2, 
wherein an input current on the common node is shared by the BD-VGAs, 
wherein the MN1s become output matching networks, and 
wherein the MN2 becomes an input matching network for the BD vector modulator.



15. (Canceled) 

24. (Currently amended) The method of claim 13, wherein the quadrature phase coupler, the MN1s, and the first and the second BD-VGAs form a BD vector modulator element, and wherein the BD vector modulator comprises multiple BD vector modulator elements sharing the same MN2.

Reasons for Allowance
Claims 1, 4-13, and 16-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A bi-directional (BD) vector modulator, comprises: 
a quadrature-phase coupler coupled to a first Input Output (IO) terminal and two first matching networks (MN1s), 
wherein the quadrature phase coupler converts an input signal to an I signal and a Q signal; 
a first bi-directional variable gain amplifier (BD- VGA) that receives the I signal, 
wherein the first BD-VGA amplifies the I signal by a first gain value and outputs an I' signal onto a common node; 
a second BD-VGA that receives the Q signal, 
wherein the second BD-VGA amplifies the Q signal by a second gain value and outputs a Q' signal onto the common node; and 
a shared second matching network (MN2) coupled to the common node and a second IO terminal for outputting an output signal, 
wherein the first and the second BD-VGAs share the same MN2, 
the BD vector modulator has adjustable input impedance and output impedance that match to the BD-VGAs for both switched amplifier directions,
wherein input signals flow from the first IO terminal to the quadrature phase coupler, 
wherein output currents from the BD-VGAs are summed onto the common node, 
wherein the MN1s become input matching networks,
wherein the MN2 becomes an output matching network for the BD vector modulator,
wherein input signals flow from the second IO terminal to the MN2, 
wherein an input current on the common node is shared by the BD-VGAs, 
wherein the MN1s become output matching networks, and 
wherein the MN2 becomes an input matching network for the BD vector modulator.


Note that the closest prior art Carey (US 2004/0246193) discloses bi-directional vector modulator. Carey’s disclosure describes a bi-directional vector modulator in which the signal can travel in either direction. Carey splits signal into two paths, attenuates and couples the signals in the two paths, and then one of the signals in the two paths is phase-shifted. However, the claimed invention discloses a vector modulator with in-phase and quadrature-phase (IQ) converter, bi-directional matching networks and bi-directional variable gain amplifier (VGA). The IQ converter converts input signals into I and Q signals that are inputs to a first bi-directional matching network of the bi-directional matching networks. Then, the IQ signals are amplified by the VGA, and amplified output currents are summed at a common node which is an input to a second matching network of the bi-directional matching networks that is shared between two transmitting VGAs for I and Q paths. When transmitting, the second matching network becomes an input matching network and output currents of the second matching network are split into the two transmitting VGA and then into the first matching networks. In particular, Carey fails to disclose or render obvious the overall structure of 
Note that the second closest prior art Choe et al. (US 7,535,409, “Choe”) discloses imaging radar method and system. Choe’s disclosure describes a transceiver including multiple-pass time-reversing transmitted and received radar signals. However, the claimed invention discloses a vector modulator with in-phase and quadrature-phase (IQ) converter, bi-directional matching networks and bi-directional variable gain amplifier (VGA). The IQ converter converts input signals into I and Q signals that are inputs to a first bi-directional matching network of the bi-directional matching networks. Then, the IQ signals are amplified by the VGA, and amplified output currents are summed at a common node which is an input to a second matching network of the bi-directional matching networks that is shared between two transmitting VGAs for I and Q paths. When transmitting, the second matching network becomes an input matching network and output currents of the second matching network are split into the two transmitting VGA and then into the first matching networks. In particular, Choe fails to disclose or render obvious the overall structure of the claimed vector modulator, especially the current summing common node existing between the VGA and the second matching network as claimed.
Note that the third closest prior art Talwar (US 5,392,009) discloses a low current vector modulator. Talwar’s disclosure describes a vector modulator with a first and a second matching networks. The first matching network is connected between an output port of a first hybrid coupler and a first input port of a third hybrid coupler. The second matching network is connected between an output port of a second hybrid coupler and 
Note that the fourth closest prior art Soer et al. (IEEE JSSC March 2017, Vol. 52, No. 3, “Soer”) discloses a beamformer with constant-gm vector modulator and its spatial intermodulation distortion. Soer’s disclosure a constant-gm vector modulator producing an accurate equidistance square constellation, leading to a sliced frontend design by having RF signal at an I/Q mixer for differential I and Q paths for the constant-gm vector modulator. However, the claimed invention discloses a vector modulator with in-phase and quadrature-phase (IQ) converter, bi-directional matching networks and bi-directional variable gain amplifier (VGA). The IQ converter converts input signals into I and Q signals that are inputs to a first bi-directional matching network of the bi-directional matching networks. Then, the IQ signals are amplified by the VGA, and 
Regarding claim 13, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 4-12 and 16-24, these claims depend from claims 1 and 13, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/HARRY H KIM/           Examiner, Art Unit 2411